178 F.2d 924
SOUTHERN CALIFORNIA RETAIL DRUGGIST ASSOCIATION, LIMITED, etal., Appellants,v.RETAIL CLERKS UNION, LOCAL NO. 770, etc., et al., Appellees.
No. 12273.
United States Court of AppealsNinth Circuit.
Jan. 6, 1950.

Appeal from the United States District Court for the Southern District of California, Central Division; Ben Harrison, Judge.
J. Wesley Cupp, Los Angeles, Cal., for appellant.
Robert W. Gilbert, Louis A. Nissen, Los Angeles, Cal.  (William B. Irvin, Los Angeles, Cal., of counsel), for appellee Local 324, and others.
Alexander H. Schullman, Los Angeles, Cal., for appellee Local 770, and others.
Before HEALY, BONE and POPE, Circuit Judges.
PER CURIAM.


1
The judgment of the District Court is affirmed upon the authority of the decision of this Court in California Association of Employers v. Building and Construction Trades Council, 9 Cir., 178 F.2d 175.